EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephonic communications with Charles Ho on February 23, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 5, “wherein rod” is changed to --wherein the rod--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 17 each require three major components which are not in the prior art. The three components are a helical member, disc cap, and interconnecting lever as required by the claims. Claim 20 requires the lever and the disc and how these objects function together to make the device work. The closest prior art is a previous version of a bone grafting device, Lee (US 2012/0191096). Lee does not disclose the lever and disc cap required by the claims. Also, Lee does not disclose the helical member as required by the claims. Therefore, the current claims distinguish the current invention from the previous invention and there does not appear to be any combinations of art that can be reasonably combined to read on the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775